                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Aleida Conners,
                                                  Civil No. 19-cv-1806 (MJD/ECW)
                         Plaintiff,
                                                      ORDER OF DISMISSAL
      v.

Bank of America, N.A.,

                         Defendant.



      Based on the Plaintiff’s Voluntary Dismissal electronically filed on August 26,

2019, IT IS HEREBY ORDERED that the above-captioned action is dismissed with

prejudice and without costs, disbursements, fees, or other awarded to any party.


      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: September 12, 2019

                                                      /s Michael J. Davis
                                                HON. MICHAEL J. DAVIS
                                                United States District Court
